Citation Nr: 0826779	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-36 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder. 

2. Entitlement to service connection for a left knee 
disorder.  

3. Entitlement to service connection for a respiratory 
disorder, to include asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from February 1976 to July 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the service treatment records reveal that the veteran 
was admitted for an upper respiratory infection in February 
1976.  The diagnosis was an acute respiratory disease.  In 
addition, the veteran was seen in March 1976 for bilateral 
knee pain but she did not recall any injury.  On examination 
she had tenderness of the proximal portions of the tibia, 
greater in the right knee than the left knee.  The impression 
was possible early tibial stress reactions, greater in the 
right knee.  When re-checked later in March 1976, there was 
no improvement and she continued to have tenderness of the 
medial portion of the proximal aspects of the tibias.  When 
re-checked again, even later in March 1976, she had only mild 
tenderness to palpation.  She was returned to full duty.  A 
June 1976 service examination was negative.  

On VA examination in May 2004 neither the veteran's claim 
file nor the veteran's VA medical records were available for 
review by the examiner.  It was noted that the VA pulmonary 
function testing revealed airway obstruction and a diffusion 
defect, suggesting emphysema, but the absence of over-
inflation was inconsistent with that diagnosis.  The 
diagnoses were symptomatic right knee with mild 
osteoarthritis and menisceal myxoid degeneration; symptomatic 
left knee, patellar femoral pain syndrome; and asthma.  She 
was to be notified of the mild anemia which she had and 
advised to follow-up with her primary care physician for 
further evaluation.  

The veteran testified at a June 2008 videoconference hearing 
that after service she began seeing a private physician in 
Juarez, Mexico, who treated her for her knees and for asthma.  
He gave her Motrin and a combination of Percocet and Tylenol 
for her knees.  Transcript at 12.  She began seeing that 
physician sometime between 1977 and 1979 for the same knee 
symptoms she had during active service and she continued to 
have the same knee symptoms to the present time, although 
they had worsened in severity.  Transcript at 13.  Dr. 
Maldonado had told her that her knee problems were related to 
military service.  Transcript at 19.  However, she also 
testified that she had been treatment by that physician for 
these symptoms in 1976.  Transcript at 23.  She testified 
that this physician had died in 2002 and she had been unable 
to locate any of his records.  She had seen another 
physician, Dr. Rios, since 2004 and he had prescribed an 
inhaler and some type of liquid medication and had also 
prescribed a device for inhalation therapy.  Transcript at 
26.  Dr. Rios had told her that the liquid medication he had 
prescribed was not an antibiotic but was a steroid.  He had 
also informed her that her respiratory problems were related 
to her military service.  Transcript at 27.  She felt that 
her inservice respiratory symptoms or disorder had developed 
into asthma.  Transcript at 28.  Following service she had 
continued to take medication for her asthma.  Transcript at 
29.  

The veteran's service representative stated that the May 2004 
VA examiner's lack of access and the opportunity to review 
the claim file had had an adverse impact on the evaluation.  
Transcript at 30.  Under the facts and circumstances of this 
case the Board agrees and thus, for compliance with the 
Veterans Claims Assistance Act (VCAA), another examination is 
necessary, at which the examiner should have the opportunity 
to review the claim file, particularly in light of the 
veteran's testimony of continuous postservice symptoms 
relating to her knees and respiratory condition.  

Received at the June 2008 videoconference hearing (together 
with a waiver of initial RO consideration of that evidence) 
was a statement of 2007 by Dr. Rios in which it was reported 
that he had treated the veteran since 2004.  She had a well 
documented history of osteoarthritis of both knees and 
asthma.  Some of these records are written in Spanish and 
require translation prior to final appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and that no further notice is 
necessary since the notice provided in 
February 2004, including the guidance 
from the United States Court of Appeals 
for Veterans Claims Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in connection 
with her current appeal.  

2.  In order to ensure that the veteran's 
claims are fairly adjudicated, it is 
necessary that the documents from Dr. 
Rios which are in Spanish be translated 
into English.  The Board acknowledges 
that personnel at the Board could provide 
such translation, but points out that 
additional evidentiary development is 
required in this case, and that 
translating these documents prior to 
remanding for the requisite development 
would unnecessarily delay the 
adjudication of the veteran's claims.  
Thus, it is more efficient to have the 
RO/AMC complete all evidentiary 
development, including providing 
translations of the medical records.  

3.  The RO/AMC should contact Dr. Rios 
and, pursuant to the veteran's testimony, 
he should be requested to provide the 
medical bases and supporting authority 
for his opinion (accordingly to the 
testimony of the veteran) that the 
veteran's current respiratory disorder is 
related to her period of military 
service.  Also, the physician should be 
request to state whether he has an 
opinion as to whether the veteran's 
disability of the knees are related to 
her period of military service and, if 
so, to provide the medical bases and 
supporting authority for such opinion(s).  

4.  The veteran should be afforded an 
examination of her knees to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed knee 
disorder is related to the symptomatology 
shown in service medical records.  The 
examiner is also requested to comment on 
the clinical significance, if any, of the 
inservice notation of possible tibial 
stress reactions.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

5.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of all respiratory disorders 
that may be present and whether any 
current respiratory disorder is related 
to service.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
respiratory disorder is related to the 
symptomatology shown in service medical 
records.  The examiner is asked to 
comment on the clinical significance, if 
any, of the inservice notation of an 
acute respiratory disease as well as the 
post-service finding of anemia.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

